  Case 8:19-cv-01172-TPB-JSS Document 1 Filed 05/15/19 Page 1 of 3 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 SAMANTHA JUNG,                                     §
                                                    §
      Plaintiff,
                                                    §
                                                    §
 v.
                                                    §      Case No.
                                                    §
                                                    §
 HUNTER WARFIELD, INC.
                                                    §
      Defendant.                                    §



_________________________________________/

                   DEFENDANT’S NOTICE AND PETITION FOR REMOVAL

TO: The Honorable Judges of the United States District Court for the Middle District of Florida.

         COME NOW, Defendant and Petitioner for removal, Hunter Warfield, Inc. and with

reservation of all rights, hereby removes from the Sixth Judicial Circuit in and for Pinellas County,

Florida, the proceeding entitled and captioned: Jung v. Hunter Warfield, Inc., Case No. 19-

002378-CI on the basis of federal question jurisdiction.

The Petition is based on the following grounds:

      1. Defendant/Petitioner, has been named as Defendant in a civil action brought against them

         in the Sixth Judicial Circuit in and for Pinellas County, Florida, the proceeding entitled

         and captioned: Jung v. Hunter Warfield, Inc., Case No. 19-002378-CI, A copy of the

         Complaint serviced in that action, in addition to all process and pleading served upon

         Defendant/Petitioner, is attached hereto as Exhibit “A”.

      2. The aforesaid action was commended by service of process consisting of the Summons and

         Complaint, upon Defendant, on April 24, 2019
  Case 8:19-cv-01172-TPB-JSS Document 1 Filed 05/15/19 Page 2 of 3 PageID 2



   3. The controversy herein between the Plaintiff and Defendant, is a controversy inter alia

       based upon consumer protection rights created by and enforced through a federal statute,

       47 U.S.C. §227 et. seq. entitled the Telephone Consumer Protection Act.

   4. The above-described action is a civil action over which this Court has original jurisdiction

       under the provisions of 28 U.S.C. § 1331 and is one that may be removed to this Court by

       Defendant/Petitioner pursuant to the provisions of 28 U.S.C. § 1441(a), in that it is a civil

       action based upon a federal question over which this Court has original jurisdiction.

   5. This Petition for Removal is filed with this Court within thirty (30) days after service on

       Defendant of the Complaint in the above-styled action and is, therefore, timely filed

       pursuant to 28 U.S.C. § 1446(b).

       WHEREFORE, Defendant, respectfully requests that the above entitled action be removed

from the Sixth Judicial Circuit In and For Pinellas County, Florida, to the United States District

for the Middle District of Florida for all further proceedings.




                                                      Respectfully Submitted,

                                                      /s/ Dale T. Golden
                                                      DALE T. GOLDEN, ESQ.
                                                      Florida Bar No.: 0094080
                                                      /s/ Charles J. McHale
                                                      CHARLES J. MCHALE, ESQ.
                                                      Florida Bar No.: 0026555
                                                      GOLDEN SCAZ GAGAIN, PLLC
                                                      201 North Armenia Avenue
                                                      Tampa, Florida 33609-2303
                                                      Phone: (813) 251-5500
                                                      Fax: (813) 251-3675
                                                      dgolden@gsgfirm.com
                                                      cmchale@gsgfirm.com
                                                      Counsel for Defendant
  Case 8:19-cv-01172-TPB-JSS Document 1 Filed 05/15/19 Page 3 of 3 PageID 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF. I also certify that the foregoing document is being served this day
on all counsel either via transmission of Notices of Electronic Filing generated by CM/ECF or in
some other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.


                                                      /s/ Charles J. McHale
                                                      CHARLES J. MCHALE, ESQ.
                                                      Florida Bar No.: 0026555
